719 F.2d 1425
Maria Antoineta PLASENCIA, Petitioner,v.DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 78-2641.
United States Court of Appeals,Ninth Circuit.
Nov. 7, 1983.

Denis W. Campbell, Los Angeles, Cal., for respondent.
C. William Kircher, Jr., Asst. U.S. Atty., Los Angeles, Cal., for petitioner.
Appeal from the United States District Court for the Central District of California;  Robert Firth, Judge.


1
Before WALLACE and SCHROEDER, Circuit Judges and CORDOVA,* District Judge.

ORDER

2
This court has reviewed the briefs filed by the parties in the light of the Supreme Court's holding that the respondent was entitled to due process as a permanent resident alien and the Supreme Court's remand to determine whether due process was accorded under all the circumstances.   See Landon v. Plasencia, --- U.S. ----, 103 S.Ct. 321, 332, 74 L.Ed.2d 21 (1982).  We conclude that the case should be remanded to the district court for further proceedings in accordance with the Supreme Court's opinion.


3
It is so ordered.



*
 Honorable Valdemar A. Cordova, United States District Judge for the District of Arizona, sitting by designation